t c summary opinion united_states tax_court alex halo petitioner v commissioner of internal revenue respondent docket no 23774-12s filed date alex halo pro_se sandy halo specially recognized for petitioner daniel c munce for respondent summary opinion whalen judge the case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner asks the court to redetermine a deficiency of dollar_figure in his income_tax for there are two issues for decision by the court the first is whether petitioner is allowed a deduction of dollar_figure under sec_219 for the aggregate amount he contributed to an individual_retirement_account ira the second issue is whether petitioner is entitled to exclude from gross_income the entire amount of social_security_benefits he received during taxable_year totaling dollar_figure background petitioner was approximately years of age at the end of during that year petitioner did not earn any wages salaries professional fees or other_amounts derived from or received for personal service actually rendered petitioner was unemployed for the entire year and he received unemployment_compensation totaling dollar_figure petitioner also received taxable interest_income during the year totaling dollar_figure finally petitioner received social_security_benefits during the year totaling dollar_figure of that amount dollar_figure was paid in for and dollar_figure was paid in for other tax years petitioner filed a timely form 1040a u s individual_income_tax_return for taxable_year on the return petitioner stated that his occupation was unemployed warehouse worker he reported total income of dollar_figure comprising taxable interest of dollar_figure and unemployment_compensation of dollar_figure petitioner reported none of the social_security_benefits that he received during during the year petitioner made aggregate retirement contributions of dollar_figure to an ira on his return he claimed an ira deduction of dollar_figure after deducting that amount he reported adjusted_gross_income of dollar_figure petitioner's claimed ira deduction discussion as a preliminary matter we note that deductions are strictly a matter of legislative grace the general_rule is that a taxpayer bears the burden of proving his or her entitlement to the claimed deductions rule a see 292_us_435 furthermore the taxpayer is required to maintain records sufficient to substantiate each deduction claimed see sec_6001 sec_1_6001-1 income_tax regs in certain limited circumstances sec_7491 shifts to the commissioner the burden_of_proof with respect to factual issues relevant to ascertaining a taxpayer’s tax_liability sec_7491 does not affect our analysis in this case because there are no factual issues as to which our holding depends upon which party bears the burden_of_proof generally an individual is entitled to a deduction equal to the qualified retirement contributions of the individual for the taxable_year sec_219 sec_1_219-1 income_tax regs a qualified_retirement_contribution is defined by sec_219 to include any amount_paid in cash for the taxable_year by or on behalf of an individual to an individual_retirement_plan for such individual’s benefit an individual_retirement_plan means an individual_retirement_account described in sec_408 and an individual_retirement_annuity described in sec_408 sec_7701 the maximum amount allowable as a deduction under sec_219 to an individual for any taxable_year cannot exceed the lesser_of the deductible amount or an amount equal to the compensation includible in the individual’s gross_income for such taxable_year sec_219 for taxable_year the deductible amount is dollar_figure plus a catch-up contribution of dollar_figure for individuals age or older see sec_219 as a result of the limitation set forth in sec_219 the maximum amount deductible under sec_219 cannot exceed the amount of compensation reported by the taxpayer for the taxable_year the term compensation is defined by sec_219 in pertinent part as follows compensation --for purposes of this section the term compensation includes earned_income as defined in sec_401 the term compensation does not include any amount received as a pension or annuity and does not include any amount received as deferred_compensation for purposes of this paragraph sec_401 shall be applied as if the term trade_or_business for purposes of sec_1402 included service described in subsection c also see sec_86 which provides that any social_security_benefit shall be treated as an amount received as a pension or annuity the term compensation is further defined in sec_1_219-1 income_tax regs as follows compensation --for purposes of this section the term compensation means wages salaries professional fees or other_amounts derived from or received for personal service actually rendered including but not limited to commissions paid salesmen compensation_for services on the basis of a percentage of profits commissions on insurance premiums tips and bonuses and includes earned_income as defined in sec_401 but does not include amounts derived from or received as earnings or profits from property including but not limited to interest and dividends or amounts not includible in gross_income emphasis added sec_401 referred to in sec_219 and sec_1_219-1 income_tax regs provides that the term earned_income generally means net_earnings_from_self-employment during petitioner had no wages salaries or other_amounts received for personal services during that year he was not engaged in a trade_or_business he filed no schedule c profit or loss from business with his income_tax return and he had no net_earnings_from_self-employment accordingly petitioner had no compensation that was includible in his gross_income for see kobell v commissioner tcmemo_2011_66 holding that the term compensation does not include social_security_benefits sec_86 sec_219 nor does it include interest unless the interest is received in the course of a trade_or_business as a dealer in stocks and securities sec_1402 russell v commissioner tcmemo_1996_278 holding that unemployment benefits received by the taxpayer do not constitute compensation_for purposes of calculating the allowable deduction for a contribution to an ira under sec_219 therefore the maximum amount allowable to petitioner as a deduction under sec_219 for taxable_year is zero see sec_219 inclusion of social_security_benefits in gross_income gross_income includes all income from whatever source derived unless excluded from gross_income by a provision of the internal_revenue_code see sec_61 in the case of social_security_benefits the amount included in gross_income if any is determined in accordance with the formula set forth in sec_86 under that formula a portion of the benefits is includible in gross_income if the sum of the taxpayer’s modified_adjusted_gross_income as defined by sec_86 plus one-half of the amount of social_security_benefits received exceeds certain threshold amounts the base_amount and the adjusted_base_amount see sec_86 in petitioner’s case these threshold amounts are dollar_figure and dollar_figure respectively sec_86 a as applied to petitioner for modified_adjusted_gross_income dollar_figure plus one-half of the social_security_benefits he received dollar_figure exceeds the adjusted_base_amount dollar_figure by dollar_figure see appendix infra p accordingly the portion of petitioner’s social_security_benefits that is includible in gross_income is determined as provided in sec_86 that provision requires petitioner to include in gross_income the lesser_of a or b computed as follows a the sum of i of the above excess dollar_figure plus ii the lesser_of the amount determined under sec_86 dollar_figure or one-half of the difference between petitioner’s adjusted_base_amount and his base_amount dollar_figure or b of the social_security_benefits received during the taxable_year dollar_figure see sec_86 pursuant to that formula dollar_figure is includible in petitioner’s gross_income for ie dollar_figure plus dollar_figure see appendix in petitioner received social_security_benefits amounting to dollar_figure but contrary to the mandate of sec_86 he did not include any portion of these benefits in gross_income respondent determined in the notice_of_deficiency that dollar_figure of the benefits petitioner received is includible in gross_income the notice does not show how that amount was computed but respondent’s computation is in accord with the formula in sec_86 see the computation of the amount includible as set forth in the appendix petitioner does not take issue with respondent’s computation of the amount of taxable benefits under sec_86 petitioner’s position is that the entire amount received during consists of disability benefits and consequently no part of the amount received is subject_to tax petitioner does not point to any provision of the internal_revenue_code such as sec_104 as authority for his position the nature of petitioner’s disability is not clearly set out in the record but it is conceded by respondent and it is accepted by the court for purposes of this case assuming arguendo that the social_security_benefits received by petitioner during and reported on the form ssa-1099 social_security_benefit statement in the amount of dollar_figure are disability benefits as petitioner claims our analysis of the amount includible in petitioner’s gross_income remains unchanged for purposes of sec_86 the term social_security_benefit is defined to mean any amount received by a taxpayer by reason of entitlement to a monthly benefit under title ii of the social_security act sec_86 title ii of the social_security act provides for old-age survivors and disability benefits see u s c secs including sec_423 providing for disability insurance benefit payments therefore amounts received as social_security disability benefits are social_security_benefits for purposes of sec_86 and are includible in the taxpayer’s income as provided by that section see eg 123_tc_245 aff’d 436_f3d_344 2d cir watts v commissioner tcmemo_2009_103 slip op pincite joseph v commissioner tcmemo_2003_19 slip op pincite thomas v commissioner tcmemo_2001_120 slip op pincite upon consideration of the foregoing decision will be entered for respondent appendix computation of amount of social_security_benefits includible in gross_income base_amount adjusted_base_amount sec_86 modified agi soc sec benefits dollar_figure dollar_figure sec_86 soc sec benefits dollar_figure sec_86 total dollar_figure sec_86 base_amount dollar_figure sec_86 adjusted_base_amount excess described in sec_86 dollar_figure excess described in sec_86 lesser_of sec_86 sec_86 excess dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_86 of excess sec_86 lesser_of amount includible is the lesser_of a the sum of i plus ii lesser_of dollar_figure amount determined under sec_86 dollar_figure dollar_figure less dollar_figure soc sec benefits dollar_figure dollar_figure or b dollar_figure amount of social_security_benefits includible in gross_income dollar_figure
